Case 8:18-cv-03052-CEH-SPF Document 68 Filed 04/06/20 Page 1 of 3 PageID 487



                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                        TAMPA DIVISION

JOHN A. DIAZ,

          Plaintiff,

v.                                                    Case No. 18-cv-03052-CEH-SPF

CHAPTERS HEALTH SYSTEM, INC.,

          Defendant.

___________________________________/

     SUPPLEMENT TO RESPONSE OF WELLS FARGO BANK, N.A. TO PLAINTIFF’S
                          MOTION TO COMPEL

          Wells Fargo Bank, N.A. (“Wells Fargo”), through its undersigned counsel, pursuant to this

Court’s Order [D.E. #64], supplements its Response [D.E. #59] to Plaintiff’s Motion to Compel

Wells Fargo to Comply with Plaintiff’s Subpoena to Produce Class Member Data (the

“Response”), to address Wells Fargo’s ability to comply with Plaintiff’s subpoena by April 10,

2020 as Plaintiff represented in paragraph 6 of Plaintiff’s Unopposed Motion to Extend Certain

Deadlines [D.E. #63]. In that regard, Wells Fargo states that after conducting an extensive

investigation and consulting with several internal departments, Wells Fargo intends to do

everything that it reasonably can to produce, and it reasonably believes that it will be able to

produce, the requested information still in its possession to Plaintiff by April 10, 2020. To assist

the Court to understand what Wells Fargo has already done and what remains to be done in order

to complete the response to the subpoena, Wells Fargo submits the following:

          On or about February 19, 2020, Plaintiff served a subpoena on Wells Fargo. Wells Fargo,

however, did not receive the list of 3,475 credit and debit card numbers in a form that it could

access until March 17, 2020, nearly four weeks after the subpoena. Upon receiving the list of credit

and debit card numbers, Wells Fargo’s Legal Order Processing department (LOP)—the
43195008 v1
43263334 v1
43278845 v1
43280909 v1
Case 8:18-cv-03052-CEH-SPF Document 68 Filed 04/06/20 Page 2 of 3 PageID 488



department within Wells Fargo responsible for responding to subpoenas—determined that it would

take approximately 120 days to comply with the subpoena. That is because Wells Fargo does not

have a document that would provide only the contact information that the Plaintiff is seeking. To

comply with the request, LOP would have had to manually input all 3,475 credit and debit card

numbers to research and gather the requested information. LOP would then have had to create a

separate document and manually type out the name and contact information for each cardholder.

          Because of the existing Court deadlines, in an effort to expedite the response, Wells Fargo

reached out to several other internal groups for assistance, including to teams within its technology

department, credit and debit card departments, and financial crimes department. Through these

efforts, Wells Fargo was able to identify a team that was able to gather the information for 1704

credit and debit cards that was on Wells Fargo’s systems. Wells Fargo produced this information

to Plaintiff on March 26, 2020. The remaining credit and debit cards have been purged from Wells

Fargo’s system. The team that provided the contact information for the 1704 cards does not have

access to information relating to the purged cards.

          Wells Fargo then reached out to its credit card group and debit card group to assist with

locating information that it still has relating to the purged credit and debit cards. Due to demands

relating to the COVID-19 pandemic, the groups estimated that they would need until April 10,

2020 to furnish the information that Wells Fargo still has for the purged credit and debit cards.

Wells Fargo’s debit and credit card groups are actively working on producing the information that

is requested. Wells Fargo reasonably believes that it should be able to gather the remaining

information that is currently in its possession and produce it to the Plaintiff by April 10, 2020.

          Because of the burdensomeness of complying with Plaintiff’s subpoena, Wells Fargo

reserves the right to seek reimbursement of its costs, including attorney’s fees, in accordance with


                                                   2
43263334 v1
43278845 v1
43280909 v1
Case 8:18-cv-03052-CEH-SPF Document 68 Filed 04/06/20 Page 3 of 3 PageID 489



Rule 45 of the Federal Rules of Civil Procedure. After receiving the list of the 3,475 credit and

debit cards on March 17, 2020, Wells Fargo worked diligently to comply with the subpoena. The

subpoena is very broad and required Wells Fargo to expend substantial resources to research and

search across multiple systems and databases to try to identify the private and confidential contact

information relating to 3,475 credit and debit cardholders. Within nine days, Wells Fargo was able

to provide information relating to the cards that are currently in its systems, nearly half of the

requested information.    By April 10, 2020, Wells Fargo expects to produce the remaining

information currently in its possession.

                                      Respectfully submitted,

                                      BURR & FORMAN LLP
                                      201 N. Franklin Street, Suite 3200
                                      Tampa, Florida 33602
                                      Telephone: (813) 221-2626
                                      Facsimile: (813) 221-7335
                                      Primary Email: payers@burr.com
                                      Secondary Email: dmorse@burr.com
                                      Attorneys for Wells Fargo Bank, N. A.


                                      By:_/s/ W. Patrick Ayers
                                      W. Patrick Ayers, FBN 615625

                                CERTIFICATE OF SERVICE

          I CERTIFY THAT on April 6, 2020 I electronically filed the foregoing Response with

the Clerk of this Court using CM/ECF, which will furnish an electronic copy to all counsel of

record.

                                 /s/ W. Patrick Ayers
                                 W. Patrick Ayers, FBN 615625




                                                 3
43263334 v1
43278845 v1
43280909 v1
